UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CURTIS McDANIEL,

                               Plaintiff,                             20-CV-0245 (CM)
                       -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                         OR IFP APPLICATION AND PRISONER
THE PEOPLE OF THE CITY OF NEW
                                                                  AUTHORIZATION
YORK, et al.,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          By order dated February 3, 2020, the Court directed Plaintiff to show cause why this

action should not be dismissed as duplicative of McDaniel v. People of the State of New York,

ECF 1:19-CV-3526, 1. The Court also directed Plaintiff to submit an application to proceed in

forma pauperis (IFP) and a prisoner authorization form, should he decide to proceed with this

action.

          On March 5, 2020, the Court received Plaintiff’s letter indicating that this action is not

duplicative of the 19-CV-3526 matter. (ECF No. 3.) But Plaintiff did not submit an IFP

application and prisoner authorization form. Accordingly, the Court directs Plaintiff, within thirty

days of the date of this order, to either pay the $400.00 in fees or submit the attached IFP

application and prisoner authorization form.

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:   March 6, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
